DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of: Group I, claims 1-22, in the reply filed on 11/15/2021 is acknowledged.
Applicant's election with traverse of:
(i-a-2) poloxamer 407 as copolymer surfactant (claims 2-4 & 7);
(ii-b) sodium lauryl sulfate is not required (claim 1);
(iii-a-1) PVP-K12 is present as suspension stabilizer (claims 10, 13 & 14);
(v-a) 10-30 mg or about 25 mg of crystalline N-(3,4-dichlorophenyl)-3-(pyridin-4-yl)-7-oxabicyclo[2.2.1]heptane-2-carboxamide per 1 mL of aqueous suspension (claim 15); and
(vi-a) microcrystalline type crystal (claim 19),
in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that Applicant alleges the claims recite patentably distinct species that can be searched and examined without undue burden on the Examiner.  This is not found persuasive because this case has entered the national stage under 35 USC 371.  Undue burden is not a consideration of unity of invention, applicable to applications filed under 35 USC 371. See MPEP 801:
The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800.
A search of MPEP Chapter 1800 (1850ff, including 1893.03(d)) for serious burden (or even burden) identified no “hits”.  Thus, serious burden is not a consideration in evaluation of unity of invention or setting forth restriction requirements for Applications filed under 35 USC 371.  
See also MPEP 1893.03(d): Examiners are reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141 - 1.146) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371.
The requirement for restriction mailed 9/17/2021 properly established that unity of invention was lacking among the claims based on the lack of inventive step established for, inter alia, claim 1 (see Item 5 at p. 8; it is noted that the currently applied prior art rejection based on the elected species, set forth below, also further demonstrates lack of inventive step among species a posteriori; i.e., unity of invention is still lacking).  Accordingly, the requirement for restriction among species; i.e., the 
The requirement is still deemed proper and is therefore made FINAL.
The claims drawn to the elected species are not allowable (see rejections presented below).  Therefore, the election is given effect and examination is limited to the Markush-type claim and claims to the elected species (see MPEP 803.02).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  The subscripts for the formula depicted are not legible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10, 11, 12, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation 7500-15000 Daltons, and the claim also recites 8000-13000 Daltons, which is the narrower statement of the range/limitation. Claim 8 recites the broad recitation at least 0.025% w/v, and the claim also recites optionally between 0.05-1% w/v, which is the narrower statement of the range/limitation. Claim 10 recites the broad recitation comprising a suspension stabilizer, and the claim also recites optionally wherein the concentration of said suspension stabilizer is between 0.1-10 w/v, which is the narrower statement of the range/limitation.  Claim 11 recites the broad recitation 1-10 kDa, and the claim also recites optionally between 2-5 kDa, which is the narrower statement of the range/limitation; claim 11 also recites the broad recitation between 25-2500 kDa, and the claim also recites optionally between 75-125 kDa, which is the narrower statement of the range/limitation. Claim 12 recites the broad recitation 1-5 w/v, and the claim also recites optionally between 2-4 w/v, which is the narrower statement of the range/limitation; claim 12 also recites the broad recitation between 0.5-2 (w/v), and the claim also recites optionally between 0.75-1.5% w/v, which is the narrower statement of the range/limitation. Claim 14 recites the broad recitation water-soluble 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-8, 10-15, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0239227 A1; 2017 Aug 24; filed 2017 May 2; priority 2015, 2014; IDS reference), in view of Devi et al. (“Poloxamer: A Novel Functional Molecule For Drug Delivery And Gene Therapy”; 2013; J. Pharm. Sci & Res.; 5(8): 159-165; IDS reference); Cerreti et al (WO 2012/172072 A1; 2012; IDS reference) and Bühler .
Choi teaches compounds of formula I and pharmaceutical compositions comprising such compounds (abstract); the compounds are used for treating joint injury and repairing cartilage [0038].  Active compounds include 71 (p. 60), as the single enantiomer depicted; this compound corresponds to the specific recited enantiomer of dependent claim 20 (a specie of the active compound recited in other claims, including claim 1; see also compound 118 (p. 71), which is construed as the mixture of enantiomers of compounds 71 and 103 (see chiral separation at [0404]); purification was by recrystallization, per [0403].

    PNG
    media_image1.png
    310
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    462
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    482
    media_image3.png
    Greyscale

See also claims 16-17, which recite the same compounds, in the claim 1 method (inter alia, treating a joint injury with therapeutically effective amounts of the active compounds of Formula IA).
Even though 71 and 118 are depicted to be the same enantiomer, 118 is a mixture of two enantiomers, based on the separation of 118 into both 71 and 103, discussed in Example 2, at [0403]-[0404].  In other words, 118, in crystalline form is crystalline N-(3,4-dichlorophenyl)-3-(pyridin-4-yl)-7-oxabicyclo[2.2.1]heptane-2-carboxamide, the compound of claim 1.
Therapeutic compositions comprise a therapeutically effective amount of a compound or a stereoisomer thereof, of the invention and a pharmaceutically acceptable carrier [0254]; the term “pharmaceutically acceptable carrier” includes, inter alia, surfactants [0258].  Thus, although surfactants are generically taught by Choi, together with the claimed active compounds, Choi does not teach the solubilities of the surfactant required by claims 1 or 4, or the HLB, required by claim 2, or the molecular weight, required by claim 3, or the structure of claim 5, or Applicant elected poloxamer, required by claim 7, nor amounts claimed.  It is however noticed that several alkylene oxide (and ethylene oxide/polyoxyethylene) condensation products are named as wetting agents [0262], suggesting suitability of PEO-containing materials.
inter alia, polyvinylpyrrolidone (PVP).  Choi does not teach Applicant elected PVP-K12, nor the molecular weight of PVP, nor amounts.
Suitable excipients include buffers; buffering may be used to maintain the composition at physiological pH, typically within a range of from about pH 5 to about pH 8 [0259], substantially overlapping with the pH range of 21, rendering it obvious.
Suspending agents and stabilizers are taught [0259].
The pharmaceutical composition is formulated for intra-articular delivery [0255]; In the practice of this invention, compositions can be parenterally administered, for example injected, e.g., intra-articularly (i.e., into a joint), [0267]. 
Devi teaches poloxamer is a block copolymer, well known for its thermoreversible property, also has several other properties used in several formulations for its advantage over optimizing the drug release from its formulation with a sol-gel transition property (Aim); poloxamer is frequently used polymer, which showed a good solubilization capacity and an enhanced release profile of many poorly soluble drugs for several routes of administration, including parenterals (Methods).
Poloxamer, aka, polyethylene-propylene glycol copolymer, and tradenames, including Pluronic, was introduced in 1950 as a non-ionic triblock copolymer; poloxamer consists of two hydrophilic chains of ethylene oxide chains (PEO) that sandwiched one hydrophobic propylene oxide chain (PPO), giving the chemical formula HO(C2H4O)a(C3H6O)b(C2H4O)aH where a and b have the values as shown in the Table 1 st paragraph) (Shorthand, the copolymer is PEO-PPO-PEO; 164, 3rd paragraph). For Poloxamer 407, aka, Pluronic F127, the copolymer is in solid form, having 95-105 EO units and 54-60 PO units, giving a molecular mass of 9840-14600 (Table 1).  Thus, Applicant elected Poloxamer 407 has the required molecular weight of claim 3, and the structure of claim 5, with the a and b values substantially the same or within claim 5.  Properties of Poloxamer 407 is as gelling agent, useful, inter alia, for parenteral administration (Table 2), as surfactant, including for parenteral administration (Table 3); as stabilizing agent, including for parenteral administration (Table 4), and as solubilizing agent (Table 5).  Poloxamer is also known for properties as as meltable binder, wetting agent and suppository base (Table 6). The discussion includes poloxamer 407 in a formulation at 25% (160, 1st paragraph), taken as evidentiary that the solubility thresholds of claims 1 and 4 are met by Poloxamer 407.  Applicant’s election indicated P407 has the recited HLB of claim 2.  Thus, this property is characteristic of the same polymer.
Regarding concentrations, Pluronic F68 (Poloxamer 188, per Table 1) was used at three Poloxamer concentrations in evaluating the growth of callus and protoplasts in the roots of the plant studied; Pluronic F68 was used to protect mechanical damage of animal cell cultures with interaction with the cell membrane.  At low concentration of 0.01%(w/v), there was no development in callus; at intermediate concentration of 0.1% (w/v) there was significant increase in the growth of callus; at higher concentration of 1% (w/v), or above, there was inhibitory effect on growth of callus; this work helped in optimizing the concentration of poloxamer to enhance growth of callus and protoplast (163, 4th paragraph).  This provides motivation to explore similar amounts including the 
Regarding the instant disclosed extended release, the prolonged residence time of drugs was observed by using poloxamer 407. Changes in solubility of the PO block at body temperature leads to changes in micellar mechanism and gelation (see Figure 1 scheme).
Devi establishes the poloxamer 407 has several advantages, including surfactant, good solubilization, stabilization and extended release, as well as suitability for parenterals, suggesting it would be useful excipient material in the intra-articular injection formulations as surfactant/solubilizer/suspension stabilizer of the Choi pharmaceutical compositions.  Thus, selection of poloxamer 407 with the active 118 (or 71) of Choi would have been obvious, based on the advantages documented by Devi, giving formulations of claims 1-5 and 7.  The concentration of claim 8 would have been obvious as a result of routine optimization, considering Devi documents 0.1% poloxamer was found optimal for one application, motivating exploring this concentration in the optimization process.
Cerreti teaches pharmaceutical formulations, which are used for treatment of cartilage disorders, such as cartilage injury (abstract); the active compound was Fibroblast Growth Factor 18 (FGF-18) (1:4-5).  Formulations utilize a poloxamer surfactant and a stabilizing agent; similar pH values as Choi are taught (2:26-29); the amount of poloxamer surfactant is 0.1-0.4 mg/vial (2:29-31); vial volumes include 0.5, 1 or 2 ml (10:17-18); surfactant concentration ranged from 0 to 0.2% (11:14-15), a range 
Regarding the elected PVP-K12 (claim 13), the size recited in claim 11, and concentrations of claims 12, 15, these are not explicitly taught by Choi.  
Bühler reviews soluble polyvinylpyrrolidone (Povidone) in section 2 (pp. 5-120).  Povidone K12 (Applicant elected PVP-K12), is a grade available in the market, having a trade name Kollidon® 12PF (p. 5, Table 1).  Viscosities, dependent on concentration of PVP-K12 (from 0-20%), are lowest of the Povidones considered (p. 11, Figure 7).  K values, calculated based on relative viscosity in water (2.2.3.2), range from 11-14 for Povidone K 12 (p. 12, Table 8).
Regarding low-molecular povidone, injection solutions containing these (including K12) can be sterilized by filtration (2.2.8.2).  Table 24 shows a minimum shelf life of more than 3 years.  Most of the active substances reported in Table 78 display improvement in dissolution, when comilled or physically mixed with povidone (p. 87).  Lower ratios of drug:povidone demonstrate higher amounts of a drug dissolved (Figure 47 (p. 88); see also discussion in 2.4.5.1.
Table 90 (p. 102) shows useful Povidone type used as solubilizers in liquid dosage forms; for Injectables (solutions or suspensions, i.e., the dosage form taught by Choi), only 2 povidone types are recommended, 12 and 17.  Thus, this table provides 
Regarding concentrations, solubilization of rifampicin is demonstrated for a low-molecular povidone in Figure 54 (p. 103).  The range tested encompasses 2, 4, 6, 8 and 10 g/100ml (% w/v); amounts including 2, 3, or 4 % would have been obvious from the 2 and 4 % tests, and from within this range encompassed by these points, showing doubling to tripling the solubility of this compound at 2-4 %.  A suitable formulation amount would have further been obvious as a result of routine optimization of PVP-K12 concentration for obvious formulations, starting with these exemplary percentages as a starting point.  A range of ratios of drug to povidone are depicted in Table 93, motivating exploring optimal ratios to evaluate amounts of drug and PVP-K12 utilized for solubilization.  It is noted that Table 94 shows similar amounts for drug and Povidone K 12 used for amoxicillin lyophilsate for injection, suggesting starting around a 1:1 (1:1.2) drug:PVPK12 ratio as a starting point for optimization (1:1 ratio was also selected for Danofloxacin, Table 93 and Chloramphenicaol and  Ibuprofen, Table 97).  
Thus for 2-4 % PVP-K12 being selected as obvious starting range for PVP, use of 1:1.2 to 1:1 drug : PVP-K12 ratio for formulations of crystalline compound 118 of Choi (with PVP-K12 and P407), would have corresponded to 1.7-4% (17-40 mg/ml), rendering obvious the elected active compound range of claim 15 based on overlapping amounts, and further as a result of routine optimization for concentrations of drug and PVP.  Amounts about 0.1% of poloxamer 407 would also have been obvious, as 
Table 112 (p. 124) provides a listing of active ingredients that are stabilized with povidone, providing additional motivation to utilize a povidone, such as PVP-K12.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611